DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is indicated as allowed for claiming, along with the entirety of the claim limitations, “at least one fire-extinguishing installation control line for controlling a control procedure of the fire-extinguishing installation, wherein the at least one fire-extinguishing installation control line in a passive operation is unpressurized and the at least one fire-extinguishing installation control line in a control operation is subjected to a control pressure … a safety device in fluid communication with the at least one fire-extinguishing installation control line, having a pressure equalization chamber … and the pressure equalization chamber comprises an outlet opening, wherein the closure element in the first terminal position is configured to close the inlet opening; and wherein the closure element in the second terminal position is configured to close the outlet opening of the pressure equalization chamber and prevent an escape of the control pressure in the control line”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 15 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein a sealing element is disposed in front of the outlet opening in the pressure equalization chamber, wherein the sealing element, the guide sleeve and the holding element are provided in series within the pressure equalization chamber and clamped to the housing by the connection element, and wherein the guide sleeve comprises an inner surface with a constant diameter”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753